EXHIBIT 10.17

 

No.     

$     

 

LIQUITEK ENTERPRISES, INC.

 

12% Convertible Secured Debenture Due 2004

 

                Liquitek Enterprises, Inc., a corporation duly organized and
existing under the laws of the State of Nevada (the “Company”), for value
received, hereby promises to pay
to                                                                                                                          
, or registered assigns, the principal sum of
$                                   at the executive office of the Company in
the City of Draper, Utah on                                  , 2004, in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts, and to pay interest
at maturity on said principal sum at said office in like coin or currency, at
the rate of 12% per annum (the “Debenture” or “Debentures”), all as more
specifically provided in this Debenture.  This Debenture is one of a duly
authorized issue of Debentures of the Company designated as its 12% Convertible
Secured Debentures Due 2004 and limited in aggregate principal amount to
$5,000,000.  The Debentures are convertible into shares of common stock of the
Company (the “Conversion Shares”) at the option of the holder at any time 15
days prior to maturity, unless previously redeemed, at the rate of $.50 per
share.

 

ARTICLE ONE.

 

Definitions.

 

                Section 1.01. Definitions.  The terms defined in this Section
1.01 (except as herein otherwise expressly provided or unless the context
otherwise requires) for all purposes of this Debenture shall have the respective
meanings specified in this Section 1.01.

 

                Board of Directors:  The term “Board of Directors” shall mean
the Board of Directors of the Company or the Executive Committee of such Board.

 

                Business Day:  The term “business day” shall mean a day which in
the City of Newport Beach, California is neither a legal holiday nor a day on
which banking institutions are authorized by law to close.

 

                Common Stock:  The term “Common Stock” shall mean all shares now
or hereafter authorized of the class of Common Stock, par value $.001 per share,
of the Company presently authorized and stock of any other class into which such
shares may hereafter have been changed.

 

                Company:  The term “Company” shall mean Liquitek Enterprises,
Inc., a Nevada corporation, and, unless the context otherwise requires, shall be
deemed to mean and include all of the Company’s Subsidiaries. Unless
specifically stated

 

18

--------------------------------------------------------------------------------


 

to the contrary herein, all references to the Company and all representations,
warranties and covenants of the Company shall be deemed to include and apply
with equal force and effect to the Subsidiaries and, subject to the provisions
of Article Eleven, shall include any successors and assigns of either the
Company or its Subsidiaries.

 

                Debenture or Debentures; Outstanding:  The terms “Debenture” or
“Debentures” shall mean any Debenture or Debentures, as the case may be, limited
in aggregate principal amount to a maximum of $5,000,000. The term
“Outstanding”, when used with reference to Debentures, shall mean, as of any
particular time, all Debentures except:

 

                                (a)           Debentures theretofore canceled or
delivered to the Company for cancellation;

 

                                (b)           Debentures, or portions thereof,
for the payment or redemption of which moneys in the necessary amount shall have
been set aside and segregated in trust by the Company, provided that if such
Debentures are to be redeemed prior to the maturity thereof, notice of such
redemption shall have been given as in Article Three provided;

 

                                (c)           Debentures in lieu of or in
substitution for which other Debentures shall have been authenticated and
delivered or which shall have been paid pursuant to the terms of Section 2.04,
unless proof satisfactory to the Company is presented that any of such
Debentures are held by persons in whose hands any of such Debentures are valid,
binding, and legal obligations of the Company; and

 

                                (d)           Debentures converted into Common
Stock pursuant to Article Eleven.

 

                Debentureholder:  The terms “Debentureholder,” “holder of
Debentures,” or other similar terms, shall mean any person in whose name at the
time a particular Debenture is registered on the Debenture register kept for
that purpose in accordance with the terms hereof.

 

                Event of Default:  The term “Event of Default” shall mean any
event specified in Section 6.01, continued for the period of time, if any, and
after the giving of the notice, if any, therein designated.

 

                Officers’ Certificate:  The term “Officers’ Certificate” shall
mean a certificate signed by the Chairman of the Board, the President, or any
Vice President and by the Treasurer, any Assistant Treasurer, the Controller,
any Assistant Controller, the Secretary, or any Assistant Secretary of the
Company.  Each such certificate shall include the statements provided for in
Section 6.05 if and to the extent required by the provisions of such Section.

 

19

--------------------------------------------------------------------------------


 

                Record Date:  The term “Record Date” as used in Section 2.02
with respect to any regular interest payment date shall mean the last day of the
calendar month preceding such interest payment date.

 

                Redemption Date:  The term “Redemption Date”, when used with
respect to any Debenture to be redeemed, shall mean the date fixed for such
redemption by or pursuant to this Debenture.

 

                Redemption Price:  The term “Redemption Price”, when used with
respect to any Debenture to be redeemed, shall mean the price at which it is to
be redeemed pursuant to this Debenture.

 

                Senior Indebtedness:  The term “Senior Indebtedness” of the
Company and its Subsidiaries shall mean (i) the principal of and accrued and
unpaid interest (whether or not accruing on or after the filing of any petition
in bankruptcy or for reorganization relating to the Company) on all indebtedness
of the Company and its Subsidiaries outstanding on the date of issuance of this
Debenture that is secured in accordance with the Uniform Commercial Code as
enacted in the State of Utah; and (ii) any modifications, renewals, extensions,
deferrals, and refundings of any such indebtedness, liabilities, or obligations;
provided, however, that Senior Indebtedness shall not be deemed to include any
obligation of the Company or any Subsidiary in connection with extensions of
credit by trade creditors and suppliers.

 

                Subsidiary:  The term “Subsidiary” shall mean any corporation of
which the Company, or the Company and one or more Subsidiaries, or any one or
more Subsidiaries, directly or indirectly own voting securities sufficient to
entitle the holders thereof to elect a majority of the directors, either at all
times or so long as there is no default or contingency which permits the holders
of any other class or classes of securities to vote for the election of one or
more directors.

 

ARTICLE TWO.

 

Issue, Description, Execution, Registration

and Exchange of Debentures.

 

                Section 2.01.        Designation, Amount, and Issue of
Debentures.  The Debentures shall be designated as hereinabove set forth. 
Debentures offered in the maximum aggregate principal amount of $5,000,000, may
from time to time be executed and delivered by the Company in exchange for the
payment to the Company of the aggregate principal amount thereof.  Nothing
herein shall limit the amount of other debentures the Company may issue or debt
the Company may incur.

 

                Section 2.02.        Date and Denomination of Debentures;
Payment of Interest.  The Debentures shall be issuable Debentures registered
with the Company without coupons in the minimum denomination of $25,000 and any
integral multiple of $5,000 in excess of the minimum investment of $25,000, and

 

20

--------------------------------------------------------------------------------


 

shall be numbered, lettered, or otherwise distinguished in such manner or in
accordance with such plan as the officers of the Company executing the same may
determine.  The Company may, in its sole discretion, elect to accept less than
$25,000 as the minimum denomination of Debentures issuable.

 

                Each Debenture shall be dated the date of its issuance and,
except as otherwise provided in this Section 2.02, shall bear interest, payable
at maturity, from the date of such Debenture until payment of the principal sum
of such Debenture has been made or duly provided for. Interest shall be computed
on the basis of a 360-day year of twelve 30-day months.

 

                The person in whose name a Debenture (or any Debenture
evidencing the same debt) was registered at the close of business on any Record
Date with respect to any interest payment date shall be entitled to receive the
interest payable, accrued through the Record Date, on such interest payment date
notwithstanding the cancellation of such Debenture upon any registration of
transfer or exchange subsequent to the Record Date and prior to such interest
payment date; provided, however, that if and to the extent the Company shall
default in the payment of the interest due on such interest payment date, such
defaulted interest shall be paid to the persons in whose names outstanding
Debentures are registered at the close of business on a subsequent Record Date
established by notice given by mail by or on behalf of the Company to the
holders of Debentures not less than 15 days preceding such subsequent Record
Date, such Record Date to be not less than ten days preceding the date of
payment of such defaulted interest.

 

                In the case of any Debenture which is converted after any Record
Date and on or prior to the next succeeding interest payment date, interest
whose stated maturity is on such interest payment date shall be payable on such
interest payment date notwithstanding such conversion, and such interest
(whether or not punctually paid or duly provided for) shall be paid to the
person in whose name that Debenture is registered at the close of business on
such Record Date.

 

                The Company may, in its sole discretion, elect to add accrued
interest to the principal amount of the Debenture in lieu of payment of accrued
interest in cash for interest due on any Record Date prior to maturity.  The
Company may, in its sole discretion, elect to pay interest in shares of Common
Stock of the Company at a rate equal to a 25% discount of the 20-day average
closing price of the Company’s Common Stock as quoted on the OTC Bulletin Board
or the Nasdaq Small Cap Market within any 30-day period.

 

                Section 2.03.        Exchange and Registration of Transfer of
Debentures.  Debentures may be exchanged for a like aggregate principal amount
of Debentures of other authorized denominations.  Debentures to be exchanged
shall be surrendered at the executive office of the Company, and the Company
shall execute, register, and deliver in exchange therefor the Debenture or
Debentures which the Debentureholder making the exchange shall be entitled to
receive.

 

21

--------------------------------------------------------------------------------


 

                The Company shall keep a Debenture register in which, subject to
such reasonable regulations as it may prescribe, the Company shall register
Debentures and shall register the transfer of Debentures as in this Article
Two.  Such register shall be in written form or in any other form capable of
being converted into written form within a reasonable time.  Upon due
presentment for registration of transfer of any Debenture, the Company shall
execute, register, and deliver in the name of the transferee or transferees a
new Debenture or Debentures for an equal aggregate principal amount.

 

                All Debentures presented for registration of transfer shall be
duly endorsed by, or be accompanied by a written instrument or instruments of
transfer in form satisfactory to the Company duly executed by, the holder or his
attorney duly authorized in writing.

 

                No service charge shall be made for any exchange or registration
of transfer of Debentures, but the Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith.

 

                The Company shall not be required to exchange or register a
transfer of (a) any Debentures for a period of 15 days next preceding any
selection of Debentures to be redeemed, or (b) any Debentures selected, called
or being called for redemption except, in the case of any Debentures to be
redeemed in part, the portion thereof not so to be redeemed.

 

                Section 2.04.        Mutilated, Destroyed, Lost, or Stolen
Debentures.  In case any temporary or definitive Debenture shall become
mutilated or be destroyed, lost, or stolen, the Company in its discretion may
execute, register, and deliver a new Debenture, bearing a number not
contemporaneously outstanding, in exchange and substitution for the mutilated
Debenture, or in lieu of and in substitution for the Debenture so destroyed,
lost, or stolen. In every case the applicant for a substituted Debenture shall
furnish to the Company such security or indemnity as may be required by the
Company to save the Company harmless, and, in every case of destruction, loss,
or theft, the applicant shall also furnish to the Company evidence to its
satisfaction of the destruction, loss, or theft of such Debenture and of the
ownership thereof.

 

                Upon the issuance of any substituted Debenture, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses connected
therewith.  In case any Debenture which has matured or is about to mature shall
become mutilated or be destroyed, lost, or stolen, the Company may, but only
with the consent of the holder thereof in the case of a Debenture as to which
the right to convert provided in Section 11.01 shall not have terminated,
instead of issuing a substitute Debenture, pay or authorize the payment of the
same (without surrender thereof except in the case of a mutilated Debenture) if
the applicant for such payment shall furnish to the Company such security or
indemnity as may be required by them to save the Company harmless and, in case
of destruction, loss,

 

22

--------------------------------------------------------------------------------


 

or theft, evidence satisfactory to the Company of the destruction, loss, or
theft of such Debenture and of the ownership thereof.

 

                Every substituted Debenture issued pursuant to the provisions of
this Section 2.04 by virtue of the fact that any Debenture is destroyed, lost,
or stolen shall constitute an additional contractual obligation of the Company,
whether or not the destroyed, lost, or stolen Debenture shall be found at any
time, equally and proportionately with any and all other Debentures executed and
delivered by the Company.  All Debentures shall be held and owned upon the
express condition that the foregoing provisions are exclusive with respect to
the replacement or payment of mutilated, destroyed, lost, or stolen Debentures
and shall preclude any and all other rights or remedies notwithstanding any law
or statute existing or hereafter enacted to the contrary with respect to the
replacement or payment of negotiable instruments or other securities without
their surrender.

 

23

--------------------------------------------------------------------------------


 

                Section 2.05.        Cancellation of Debentures.  All Debentures
surrendered for the purpose of payment, redemption, exchange, registration of
transfer, or conversion, shall, if surrendered to the Company, be promptly
canceled by the Company, and no Debentures shall be issued in lieu thereof
except as expressly permitted by any of the provisions of this Debenture.

 

ARTICLE THREE.

 

Redemption of Debentures.

 

                Section 3.01.        Right of Redemption.  The Debentures may be
redeemed prior to maturity without penalty at the option of the Company at any
time after the closing price of the Company’s Common Stock, as reported on the
OTC Bulletin Board or the Nasdaq Small Cap Market has exceeded $1.50 per share
for 20 days within any 30-day period, subject to the right of the
Debentureholder to convert the Debenture into shares of Common Stock as provided
in Article Eleven, at a price which shall be 100% of the principal amount
thereof, plus in each case interest accrued to, and not paid on or before, the
date fixed for redemption of such Debentures.

 

                Section 3.02.        Selection by Company of Debentures to Be
Redeemed.  In case of any redemption at the election of the Company of less than
all of the Debentures, the Company shall, at least 30 days prior to the
Redemption Date fixed by the Company, select the particular Debentures to be
redeemed from the Outstanding Debentures not previously called for redemption,
by such method as the Company shall deem fair and appropriate and which may
provide for the selection for redemption of portions (equal to $1,000 or any
integral multiple thereof) of the principal amount of Debentures.

 

                If any Debenture selected for partial redemption is converted in
part before termination of the conversion right with respect to the portion of
the Debenture so selected, the converted portion of such Debenture shall be
deemed (so far as may be) to be the portion selected for redemption.  Debentures
which have been converted during a selection of Debentures to be redeemed shall
be treated as Outstanding for the purpose of such selection.

 

                Section 3.03.        Notice of Redemption.  Notice of redemption
shall be given by first-class mail, postage prepaid, mailed not less than 30 nor
more than 90 days prior to the Redemption Date, to each holder of Debentures to
be redeemed, at his address appearing in the Debenture register.  All notices of
redemption shall state:

 

                                (a)           the Redemption Date;

 

                                (b)           the Redemption Price;

 

24

--------------------------------------------------------------------------------


 

                                (c)           if less than all the Outstanding
Debentures are to be  redeemed, the identification (and, in the case of partial
redemption, the principal amounts) of the particular Debentures to be redeemed;

 

                                (d)           that on the Redemption Date the
Redemption Price will become due and payable upon each such Debenture to be
redeemed and that interest thereon will cease to accrue on and after said date;

 

                                (e)           the Conversion Price, the date on
which the right to convert the principal of the Debentures to be redeemed will
terminate (which shall be on the 15th day prior to the Redemption Date) and the
place or places where such Debentures may be surrendered for conversion; and

 

                                (f)            the place or places where such
Debentures are to be surrendered for payment of the Redemption Price.

 

                Notice of redemption of Debentures to be redeemed at the
election of the Company shall be given by the Company at the expense of the
Company.

 

                Section 3.04.        Deposit of Redemption Price.  Prior to any
Redemption Date, the Company shall deposit into a segregated account an amount
of money sufficient to pay the Redemption Price of, and (except if the
Redemption Date shall be an interest payment date) accrued interest on, all the
Debentures which are to be redeemed on that date other than any Debentures
called for redemption on that date which have been converted prior to the date
of such deposit.

 

                If any Debenture called for redemption is converted, any money
deposited for the redemption of such Debenture shall (subject to any right of
the holder of such Debenture to receive interest as provided in the last
paragraph of Section 2.02) be discharged from such account.

 

                Section 3.05.        Debentures Payable on Redemption Date. 
Notice of redemption having been given as aforesaid, the Debentures so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified, and from and after such date (unless the Company shall
default in the payment of the Redemption Price and accrued interest) such
Debentures shall cease to bear interest. Upon surrender of any such Debenture
for redemption in accordance with said notice, such Debenture shall be paid by
the Company at the Redemption Price, together with accrued interest to the
Redemption Date; provided, however, that installments of interest whose stated
maturity is on or prior to the Redemption Date shall be payable to the holders
of such Debentures, registered as such at the close of business on the relevant
record dates according to their terms and the provisions of Section 2.02.

 

                If any Debenture called for redemption shall not be so paid upon
surrender thereof for redemption, the principal shall, until paid, bear interest
from the Redemption Date at the rate borne by the Debenture.

 

25

--------------------------------------------------------------------------------


 

                Section 3.06.        Debentures Redeemed in Part.  Any Debenture
which is to be redeemed only in part shall be surrendered at the executive
office of the Company (with, if the Company so requires, due endorsement by, or
a written instrument of transfer in form satisfactory to the Company duly
executed by, the holder thereof or his attorney duly authorized in writing), and
the Company shall execute, register, and deliver to the holder of such Debenture
without service charge, a new Debenture or Debentures, of any authorized
denomination as requested by such holder, in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal of the Debenture so
surrendered.

 

ARTICLE FOUR.

 

Particular Covenants of the Company.

 

                Section 4.01.        Payment of Principal and Interest.  The
Company covenants and agrees that it will duly and punctually pay or cause to be
paid the principal of and interest on each of the Debentures at the place, at
the respective times and in the manner provided in the Debentures.  The
principal of and interest on the Debentures shall be payable at the executive
office of the Company; provided, however, that interest may be payable, at the
option of the Company, by check mailed to the address of the person entitled
thereto as such address shall appear on the Debenture register.

 

                Section 4.02.        Office for Transfer, Exchange, Conversion,
Notices and Payments, Etc.  Presentation and demand may be made and notice may
be served in respect of the Debentures at the principal office of the Company.

 

                Section 4.03.        No Interest Extension.  In order to prevent
any accumulation of claims for interest after maturity thereof, the Company will
not directly or indirectly extend or consent to the extension of the time for
the payment of any claim for interest on any of the Debentures and will not
directly or indirectly be a party to or approve any such arrangement by the
purchase or funding of said claims for interest or in any other matter. No claim
for interest, the time of payment of which shall have been so extended or which
shall have been so purchased or funded, shall be entitled in case of an Event of
Default to the rights and remedies provided hereunder except after the prior
payment in full of the principal of all the Debentures and claims for interest
not so extended, purchased or funded; provided, however, that this Section 4.03
shall not apply in any case where an extension shall be made pursuant to a plan
proposed by the Company to the holders of all the Debentures then outstanding.

 

                Section 4.04.        Company as Paying Agent.  The Company shall
act as its own paying agent, and will, on or before each due date of the
principal if any, or interest on the Debentures, set aside, segregate and hold
in trust for the benefit of the holders of the Debentures a sum sufficient to
pay such principal or interest so becoming due and will notify each holder of
any of the Debentures of any failure to take such action and of any failure by
the Company (or by any other obligor under the Debentures) to make any payment
of the principal of or interest on the

 

26

--------------------------------------------------------------------------------


 

Debentures when the same shall become due and payable.  Anything in this Section
4.04 to the contrary notwithstanding, the agreement to hold sums in trust as
provided in this Section 4.04 is subject to the provisions of Article Twelve.

 

                Section 4.05.        Corporate Existence.  Subject to Article
Nine, the Company will do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence.

 

                Section 4.06.        Dividends and Repurchase of Shares. 
Without the prior written consent of the holders of record of not less than 51%
in principal amount of the Debentures then outstanding, the Company will not
directly or indirectly, through any of its Subsidiaries or otherwise, pay or
declare any dividends (other than dividends payable in capital stock of the
Company) or apply any of its property or assets to the purchase, redemption or
other retirement of, or set apart any sum for the payment of any dividends on,
or for the purchase, redemption or retirement of, or make any distribution by
reduction of capital or otherwise in respect of, or permit any Subsidiary or the
Company to purchase any shares of, any class of the capital stock of the
Company.  However, the Company shall not be precluded from repurchasing any of
its shares of Common Stock pursuant to an obligation to repurchase such shares
from the proceeds of any life insurance policy on the life of an employee,
officer or director of the Company.

 

                Section 4.07.        Maintenance of Registration of the Common
Stock under Section 12(g) of the Exchange Act.  The Company covenants and agrees
that it will take all necessary steps and use its best efforts to cause the
Common Stock to continue to be registered under Section 12(g) of the Securities
Exchange Act of 1934, as amended, and to be approved for quotation on the OTC
Bulletin until such time as it may be approved for listing on Board Nasdaq
SmallCap Market or a national stock exchange.

 

ARTICLE FIVE.

 

Debentureholders Lists and Reports by the Company.

 

                Section 5.01.        Debentureholders Lists.  The Company
covenants and agrees that it will at all times maintain, or cause its transfer
agent to maintain, a list of the names and addresses of the holders of
Debentures, in as current a form as is reasonably practicable.

 

 

                Section 5.02.        Reports by the Company.  The Company
covenants and agrees to mail to each registered holder of a Debenture, copies of
the annual reports and other information as are furnished to shareholders of the
Company from time to time.

 

ARTICLE SIX.

 

Remedies of the Debentureholders on Event of Default.

 

27

--------------------------------------------------------------------------------


 

                Section 6.01.        Events of Default.  In case one or more of
the following Events of Default shall have occurred and be continuing:

 

                                (a)           default in the payment of the
principal and interest of any of the Debentures as and when the same shall
become due and payable either at maturity, upon redemption, by declaration or
otherwise; or

 

                                (b)           failure on the part of the Company
to duly observe or perform any other of the covenants or agreements on the part
of the Company contained in this Debenture for a period of 90 days after the
date on which written notice of such failure, stating that such failure is a
“Notice of Default” hereunder and requiring the same to be remedied, shall have
been given to the Company, by registered mail, by the holders of at least 40% in
aggregate principal amount of the Debentures at the time outstanding; or

 

                                (c)           default in the payment of
principal or interest on any Senior Indebtedness, or on any other indebtedness
for borrowed money in the aggregate principal amount $500,000 or more, in either
case if such default shall continue for a period of 30 days; or

 

                                (d)           the entry of a decree or order for
relief by a court having jurisdiction in the premises with respect to the
Company in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect or the appointing of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Company or of all or substantially all of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 120 consecutive
days; or

 

                                (e)           the institution by the Company of
proceedings under Title 11 of the United States Code or to be adjudged
insolvent, or the consent by it to the institution of bankruptcy or insolvency
or other similar proceedings against it or the consent by it to the entry of an
order for relief in an involuntary case or to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Company or of all or substantially all of its
property, or the making by it of an arrangement for the benefit of creditors, or
the admission by it in writing of the failure generally by it to pay its debts
as they become due or the taking of corporate action by the Company in
furtherance of any such action; then and in each and every such case, unless the
principal of all of the Debentures shall have already become due and payable,
the holders of not less than 25% in aggregate principal amount of the Debentures
then outstanding hereunder, by notice in writing to the Company, may declare the
principal of this Debenture and the interest accrued thereon to be due and
payable immediately, and upon any such declaration the same shall become and
shall be immediately due and payable, anything contained in this Debenture to
the contrary notwithstanding.  This provision, however, is subject to the
condition that if, at any time after the principal of the Debentures shall have
been

 

28

--------------------------------------------------------------------------------


 

so declared due and payable, and before any judgment or decree for the payment
of the moneys due shall have been obtained or entered as hereinafter provided,
the Company shall have paid all matured installments of interest upon all of the
Debentures and the principal of any and all Debentures which shall have become
due otherwise than by acceleration (with interest on overdue installments of
interest to the extent that payment of such interest is enforceable under
applicable law and on such principal at the rate borne by the Debentures, to the
date of such payment or deposit), and any and all defaults under this Debenture
other than the nonpayment of principal of and accrued interest on Debentures
which shall have become due by acceleration, shall have been cured or shall have
been waived in accordance with Section 6.04; then, and in every such case, the
holders of at least 60% in aggregate principal amount of the Debentures then
outstanding, by written notice to the Company, may rescind and annul such
declaration and its consequences; but no such rescission and annulment shall
extend to or shall affect any subsequent default, or shall impair any right
consequent thereon.

 

                Section 6.02.        Proceedings by Debentureholder.  In case of
an Event of Default hereunder, the holder of this Debenture shall be entitled to
institute any actions or proceedings at law or in equity for the collection of
all sums due and payable on this Debenture for principal or interest, or both,
as the case may be, with interest upon the overdue principal, and (to the extent
that payment of such interest is enforceable under applicable law) upon the
overdue installments of interest at the rate borne by the Debentures, and such
further reasonable amount as shall be sufficient to cover the costs and expenses
of collection, including attorneys’ fees, and may prosecute any such action or
proceeding to judgment or final decree, and may enforce any such judgment or
final decree against the Company and collect in the manner provided by law out
of the property of the Company wherever situated the moneys adjudged or decreed
to be payable, it being understood and intended, and being expressly covenanted
by the taker and holder of every Debenture with every other taker and holder
that no one or more holders of Debentures shall have any right in any manner
whatsoever by virtue of or by availing of any provision of the Debentures to
affect, disturb or prejudice the rights of any other holder of such Debentures,
or to obtain or seek to obtain priority over or preference to any other such
holder, or to enforce any right under this Debenture, except in the manner
herein provided and for the equal, ratable and common benefit of all holders of
Debentures.  Notwithstanding any other provisions in this  Debenture, the right
of any holder of any Debenture to receive payment of the principal of and
interest on such Debenture, on or after the respective due dates expressed in
such Debenture, and to convert such Debenture in accordance with the provisions
hereof or to institute suit for the enforcement of any such payment on or after
such respective dates or to compel conversion shall not be impaired or affected
without the consent of such holder.

 

                Section 6.03.        Remedies Cumulative and Continuing.  Except
as provided in Section 6.02, all powers and remedies given by this Article Six
to the Debentureholders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the holders of the Debentures, by judicial proceedings or
otherwise, to enforce the

 

29

--------------------------------------------------------------------------------


 

performance or observance of the covenants and agreements contained in this
Debenture, and no delay or omission of any holder of any of the Debentures to
exercise any right or power accruing upon any default occurring and continuing
as aforesaid shall impair any such right or power, or shall be construed to be a
waiver of any such default or an acquiescence therein; and, subject to the
provisions of Section 6.02, every power and remedy given by this Article Six or
by law to the Debentureholders may be exercised from time to time, and as often
as shall be deemed expedient, by any of the Debentureholders.

 

                Section 6.04.        Waiver of Defaults by Debentureholders. 
The holders of 60% in aggregate principal amount of the Debentures at the time
outstanding may on behalf of the holders of all of the Debentures waive any past
default or Event of Default hereunder and its consequences except a default in
the payment of interest on, or the principal of, the Debentures or a default in
respect of a covenant or provision hereof which cannot be modified or amended
without the consent of the holder of each Debenture affected.  Upon any such
waiver the Company and the holders of the Debentures shall be restored to their
former positions and rights hereunder, respectively; but no such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon.  Whenever any default or Event of Default hereunder
shall have been waived as permitted by this Section 6.04, said Event of Default
shall for all purposes of the Debentures be deemed to have been cured and to be
not continuing.

 

                Section 6.05.        Undertaking to Pay Costs.  Each holder of
any Debenture by his acceptance thereof shall be deemed to have agreed that any
court may in its discretion require, in any suit for the enforcement of any
right or remedy under the Debentures, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 6.05 shall not apply to any suit instituted by any
Debentureholder, or group of Debentureholders, holding in the aggregate more
than 20% in principal amount of the Debentures outstanding, or to any suit
instituted by any Debentureholder for the enforcement of the payment of the
principal or interest on any Debenture against the Company on or after the due
date expressed in such Debenture.

 

 ARTICLE SEVEN.

 

Concerning the Debentureholders.

 

                Section 7.01.        Action by Debentureholders.  Whenever in
this Debenture it is provided that the holders of a specified percentage in
aggregate principal amount of the Debentures may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action) the fact that at the time of taking any such
action the holders of such specified percentage have joined therein may be
evidenced (a) by any instrument or any number of instruments of similar tenor
executed by

 

30

--------------------------------------------------------------------------------


 

Debentureholders in person or by agent or proxy appointed in writing, or (b) by
the record of the holders of Debentures voting in favor thereof at any meeting
of Debentureholders duly called and held in accordance with the provisions of
Article Eight, or (c) by a combination of such instrument or instruments and any
such record of such a meeting of Debentureholders.

 

                Section 7.02.        Proof of Execution by Debentureholders. 
Subject to the provisions of Section 8.04, proof of the execution of any
instrument by a Debentureholder or his agent or proxy shall be sufficient if
made in accordance with such reasonable rules and regulations as may be
prescribed by the Company or in such manner as shall be satisfactory to the
Company.  The ownership of Debentures shall be proved by the Debenture register.
The record of any Debentureholders’ meeting shall be proved in the manner
provided in Section 8.05.

 

                Section 7.03.        Who Are Deemed Absolute Owners.  The
Company deems the person in whose name such Debenture shall be registered upon
the Debenture register to be, and may treat him as, the absolute owner of such
Debenture (whether or not such Debenture shall be overdue and notwithstanding
any notation of ownership or other writing thereon made by anyone other than the
Company) for the purpose of receiving payment of or on account of the principal
and (subject to Section 2.02) interest on such Debenture and for all other
purposes; and the Company shall not be affected by any notice to the contrary. 
All such payments so made to any holder for the time being or upon his order
shall be valid and to the extent of the sum or sums so paid, effectual to
satisfy and discharge the liability for moneys payable upon any such Debenture.

 

                Section 7.04.        Company-Owned Debentures Disregarded.  In
determining whether the holders of the requisite aggregate principal amount of
Debentures have concurred in any direction or consent under the Debentures,
Debentures which are owned by the Company or any other obligor on the Debentures
or by any person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company or any other obligor on the
Debentures shall be disregarded and deemed not to be outstanding for the purpose
of any such determination.  Debentures so owned which have been pledged in good
faith may be regarded as outstanding for the purposes of this Section 7.04 if
the pledgee shall establish to the satisfaction of the Company the pledgee’s
right to vote such Debentures and that the pledgee is not a person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the Company or any such other obligor. In the case of a dispute as
to such right, any decision by the Company based upon the advice of counsel
shall be full protection to the Company.

 

                Section 7.05.        Revocation of Consents; Future Holders
Bound.  At any time prior to (but not after) the taking of any action by the
holders of the percentage in aggregate principal amount of the Debentures
specified herein in connection with such action, any holder of a Debenture which
is shown by the evidence to be included in the Debentures the holders of which
have consented to

 

31

--------------------------------------------------------------------------------


 

or are bound by consents to such action may, by filing written notice with the
Company at its principal office and upon proof of holding as provided in Section
7.02, revoke such action so far as concerns such Debenture.  Except as
aforesaid, any such action taken by the holder of any Debenture shall be
conclusive and binding upon such holder and upon all future holders and owners
of such Debenture and of any Debenture issued in exchange or substitution
therefor, irrespective of whether or not any notation in regard thereto is made
upon any such Debenture.

 

                Section 7.06.        Waiver of Provisions of Debentures.  Any
and all provisions, covenants, conditions, or restrictions relating to the
Debentures may be waived by the affirmative vote, at a meeting duly held in
accordance with Article Eight hereof, or by written consent obtained by the
Company, of the holders of 60% of the aggregate principal amount of the
Debentures registered and outstanding as of the date of such meeting or the date
on which such consent is requested in writing.

 

ARTICLE EIGHT.

 

Debentureholders’ Meetings.

 

                Section 8.01.        Purposes of Meetings.  A meeting of
Debentureholders may be called at any time and from time to time pursuant to the
provisions of this Article Eight to give any notice to the Company, or to give
any directions to the Company, or to consent to the waiving of any default
hereunder and its consequences, or to take any other action authorized to be
taken by Debentureholders pursuant to any of the provisions of Article Six, and
to take any other action authorized to be taken by or on behalf of the holders
of any specified aggregate principal amount of the Debentures under any other
provision of this Debenture or under applicable law.

 

                Section 8.02.        Call of Meetings by the Company or
Debentureholders.  The Company, pursuant to a resolution of its Board of
Directors, or the holders of at least 12% in aggregate principal amount of the
Debentures then outstanding, shall be entitled to call a meeting of
Debentureholders, by the giving of notice thereof in writing, setting forth the
time and the place of such meeting and in general terms the action proposed to
be taken at such meeting, which shall be mailed to holders of Debentures at
their addresses as they shall appear on the Debenture register. Such notice
shall be mailed not less than 20 nor more than 90 days prior to the date fixed
for the meeting.

 

                Section 8.03.        Qualifications for Voting.  To be entitled
to vote at any meeting of Debentureholders a person shall (i) be a holder of one
or more Debentures, or (ii) be a person appointed by an instrument in writing as
proxy by a holder of one or more Debentures.  The only persons who shall be
entitled to be present or to speak at any meeting of Debentureholders shall be
the persons entitled to vote at such meeting and their counsel and any
representatives of the Company and its counsel.

 

32

--------------------------------------------------------------------------------


 

                Section 8.04.        Regulations.  Notwithstanding any other
provisions of this Debenture, the Company may make such reasonable regulations
as it may deem advisable for any meeting of Debentureholders, in regard to proof
of the holding of Debentures and of the appointment of proxies, and in regard to
the appointment and duties of inspectors of votes, the submission and
examination of proxies, certificates and other evidence of the right to vote,
and such other matters concerning the conduct of the meeting as it shall think
fit.

 

                The Company or the Debentureholders calling the meeting, as the
case may be, shall appoint a temporary chairman for the meeting.  A permanent
chairman and a secretary of the meeting shall be elected by majority vote of the
meeting.

 

                At any meeting each Debentureholder or proxy shall be entitled
to one vote for each $1,000 principal amount of Debentures held or represented
by him; provided, however, that no vote shall be cast or counted at any meeting
in respect of any Debenture challenged as not outstanding and ruled by the
chairman of the meeting to be not outstanding.  The chairman of the meeting
shall have no right to vote other than by virtue of Debentures held by him or
instruments in writing as aforesaid duly designating him as the person to vote
on behalf of other Debentureholders.  Any meeting of Debentureholders duly
called pursuant to the provisions of Section 8.02 may be adjourned from time to
time by a majority vote of the meeting, whether or not constituting a quorum,
and the meeting may be held as so adjourned without further notice.

 

                Section 8.05.        Voting.  The vote upon any resolution
submitted to any meeting of Debentureholders shall be by written ballots on
which shall be subscribed the signatures of the holders of Debentures or of
their representatives by proxy and the principal amount of the Debentures voted.
The permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting.  A record in duplicate of
the proceedings of each meeting of Debentureholders shall be prepared by the
secretary of the meeting and there shall be attached to said record the original
reports of the inspectors of votes on any vote by ballot taken thereat and
affidavits by one or more persons having knowledge of the facts setting forth a
copy of the notice of the meeting and showing that said notice was mailed as
provided in Section 8.02.

 

                The record shall be signed and verified by the affidavits of the
permanent chairman and secretary of the meeting and one of the duplicates shall
be delivered to the Company to be preserved by the Company.  Any record so
signed and verified shall be conclusive evidence of the matters therein stated.

 

                Section 8.06.        No Delay of Rights by Meeting.  Nothing in
this Article Eight contained shall be deemed or construed to authorize or
permit, by reason of any call of a meeting of Debentureholders or any rights
expressly or impliedly

 

33

--------------------------------------------------------------------------------


 

conferred hereunder to make such call, any hindrance or delay in the exercise of
any right or rights conferred upon or reserved to the Debentureholders under any
of the provisions of the Debentures.

 

ARTICLE NINE.

 

Consolidation, Merger, Sale, Conveyance and Lease.

 

                Section 9.01.        Company May Consolidate, etc., on Certain
Terms.  Nothing contained in any of the Debentures shall prevent (i) any
consolidation or merger of the Company with or into any other corporation or
corporations (whether or not affiliated with the Company), or successive
consolidations or mergers in which the Company or its successor or successors
shall be a party or parties, provided that the corporation or successive
acquiring corporations shall have a class of equity securities registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended, and that the
Debentures shall thereafter be convertible into such class of equity securities,
or (ii) any sale, or conveyance of assets not exceeding 12% of the consolidated
net tangible assets of the Company, the assumption of otherwise prohibited liens
or sale and leaseback of assets owned by the Company as of the date of this
Debenture, or, provided that the aggregate amount of the otherwise prohibited
liens and the present value of the sale and leaseback transactions does not
exceed 25% of the consolidated net tangible assets of the Company, to any other
corporation (whether or not affiliated with the Company) authorized to acquire
and operate the same; provided, however, that in the event of a sale or
conveyance of assets the Company hereby covenants and agrees that upon any such
sale or conveyance, and upon any such merger or consolidation in which the
Company is not the surviving corporation, the due and punctual payment of the
principal and interest on all of the Debentures, according to their tenor, and
the due and punctual performance and observance of all of the covenants and
conditions of the Debentures to be performed by the Company, shall be expressly
assumed by the corporation (if other than the Company) formed by such
consolidation, or into which the Company shall have been merged, or by the
corporation which shall have acquired such property, and immediately after such
consolidation, merger, or acquisition, the Company, its Subsidiaries, or such
successor corporation, as the case may be, shall not be or become in violation
of any of the terms, covenants or conditions of the Debentures.  In case of any
such consolidation, merger, sale, or conveyance, changes in phraseology and form
(but not in substance) may be made in the Debentures thereafter to be issued as
may be appropriate.

ARTICLE TEN.

 

Immunity of Incorporators, Shareholders, Officers and Directors.

 

                Section 10.01.      Debentures Solely Corporate Obligations.  No
recourse for the payment of the principal of or interest on any Debenture, or
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in any
Debenture, or because

 

34

--------------------------------------------------------------------------------


 

of the creation of any indebtedness represented thereby, shall be had against
any incorporator, shareholder, officer or director, as such, past, present or
future, of the Company or of any successor corporation, either directly or
through the Company or any successor corporation, whether by virtue of any
constitution, statute or rule of law, or by the enforcement of any assessment or
penalty or otherwise; it being expressly understood that all such liability is
hereby expressly waived and released as a condition of, and as a consideration
for, the issue of the Debentures.

 

ARTICLE ELEVEN.

 

Conversion of Debentures.

 

                Section 11.01.      Conversion Privilege.  Subject to and upon
compliance with the provisions of this Article Eleven, at the option of the
holder thereof, any Debenture or any portion of the principal amount thereof
which is $1,000 or an integral multiple of $1,000 may, at any time on or prior
to the close of business on the 15th day preceding the maturity date, or in case
such Debenture or portion thereof shall have been called for redemption prior to
such date, then in respect of such Debenture or portion thereof until and
including, but (unless the Company shall default in payment due upon the
redemption thereof) not after, the close of business on the 15th day prior to
such Redemption Date, be converted into duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company. The Debentures
shall automatically convert into Common Stock at any time up to 15 days prior to
maturity after the closing price of the Company’s Common Stock, as reported on
the OTC Bulletin Board or the Nasdaq Small Cap Market has exceeded $1.50 per
share for 20 days within any 30-day period. The number of shares of Common Stock
issuable upon conversion shall be equal to the principal amount of such
Debenture, or such portion thereof, divided by the Conversion Price (determined
as hereinafter provided) in effect at the time of conversion and rounded to the
nearest one-hundredth of a share.  The price at which shares of Common Stock
shall be delivered upon conversion (herein called the “Conversion Price”) shall
be $.50 per share of Common Stock.

 

                Section 11.02.      Manner of Exercise of Conversion Privilege. 
In order to exercise the conversion privilege, the holder of any Debenture to be
converted shall surrender such Debenture during regular business hours to the
executive office of the Company in accordance with Section 4.02, accompanied by
written notice to the Company at said office that the holder elects to convert
such Debenture or, if less than the entire principal amount of the Debenture is
to be converted, the portion thereof to be converted.  Such notice shall also
state the name or names (with address and tax identification number) in which
the certificate or certificates for shares of Common Stock issuable upon such
conversion shall be issued. Debentures surrendered for conversion shall be
accompanied by proper assignments thereof to the Company or in blank for
transfer. As promptly as practicable after the receipt of such notice and the
surrender of such Debenture as aforesaid, but subject to Section 11.03, the
Company shall deliver or cause to be delivered at said office or agency to such

 

35

--------------------------------------------------------------------------------


 

holder, or on his written order, a certificate or certificates for the number of
full shares of Common Stock  issuable upon the conversion of such Debenture (or
specified portion thereof) and provision shall be made in respect of any
fractional interest as provided in Section 11.03. Such conversion shall be
deemed to have been effected immediately prior to the close of business on the
date on which such notice shall have been received by the Company and such
Debenture shall have been surrendered as aforesaid, and at such time the rights
of the holder of such Debenture as such holder shall cease and the person or
persons in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon such conversion shall be deemed to have
become the holder or holders of record of the shares represented thereby.

 

                Subject to the requirement for a payment provided in Section
2.02 in the event of conversion after the close of business on the record date
preceding an interest payment date, no payment or adjustment shall be made upon
any conversion on account of any interest accrued on the Debentures delivered
for conversion or on account of any dividends on the shares of Common Stock
issued upon such conversion.

 

                In case any Debenture is converted in part only, upon such
conversion the Company shall execute, register and deliver to the holder
thereof, at the expense of the Company, a new Debenture or Debentures of
authorized denominations in principal amount equal to the unconverted portion of
such Debenture.

 

                Section 11.03.      Cash Adjustment Upon Conversion.  No
fractional shares of Common Stock shall be issued upon conversions of
Debentures. If more than one Debenture shall be surrendered for conversion at
one time by the same holder, the number of full shares which shall be issuable
upon conversion thereof shall be computed on the basis of the aggregate
principal amount of the Debentures (or specified portions thereof to the extent
permitted hereby) so surrendered.  Instead of any fractional share of Common
Stock which would otherwise be issuable upon conversion of any Debenture or
Debentures or specified portions thereof, the Company shall pay a cash
adjustment in respect of such fraction in an amount equal to the same fraction
of the closing bid price of the Common Stock as reported by Nasdaq, or the last
sale price if the Common Stock is then traded on a national securities exchange,
at the close of business on the business day which next precedes the day of
conversion.

 

                Section 11.04.      Adjustment of Conversion Price.  The
Conversion Price in effect at any time shall be subject to adjustment as
follows:

 

                                (a)           In case the Company shall (i)
declare a dividend on its Common Stock in shares of its capital stock, (ii)
subdivide its outstanding shares of Common  Stock, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares, or (iv) issue by
reclassification of its Common Stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
corporation) any shares of its capital stock, the Conversion Price in effect at
the time of the record date for such

 

36

--------------------------------------------------------------------------------


 

dividend or of the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the holder of any
Debenture surrendered for conversion after such time shall be entitled to
receive the kind and number of shares which he would have owned or have been
entitled to receive had such Debenture been converted immediately prior to such
time. Such adjustment shall be made successively whenever any event listed above
shall occur.

 

                                (b)           In case the Company shall issue
any Common Stock, or any rights, options or warrants to all holders of its
Common Stock after the date of issuance of any outstanding Debenture entitling
them to subscribe for or purchase, or which are convertible into, shares of
Common Stock at a price per share less than the current Conversion Price in
effect on the date immediately prior to the date of such issue, other than an
issuance pursuant to subsection (a) immediately above, the issuance of Common
Stock upon conversion of any of the Debentures, the grant of options to purchase
and the subsequent issuance upon exercise of such options, of a maximum of
1,000,000 shares of Common Stock to employees of and consultants to the Company
pursuant to the Company’s existing stock option plans or other outstanding
options or arrangements approved by the Company’s Board of Directors.  The
Conversion Price shall be adjusted to an amount derived by dividing the sum of
(i) the number of shares of Common Stock outstanding at the close of business on
the date immediately prior to such issuance multiplied by the then existing
Conversion Price, (ii) the number of shares of Common Stock issuable upon
conversion or exercise of any outstanding rights, warrants, options or
convertible securities of the Company outstanding immediately prior to such
issuance multiplied by the then existing Conversion Price, and (iii) the
aggregate consideration received by the Company upon such issuance, by the
number of shares of Common Stock outstanding immediately following such
issuance, such reduction to become effective immediately after the opening of
business on the day following the date fixed for such determination.  For these
purposes, all shares of Common Stock issuable upon the conversion or exercise of
a right, warrant, option or convertible security shall be deemed issued as of
the date of issuance of such right, warrant, option or convertible security, and
the amount of the consideration received by the Company for such shares of
Common Stock shall be deemed to be the total of the amount of consideration
received upon the issuance of such right, warrant, option or convertible
security plus the minimum aggregate additional consideration, if any, receivable
by the Company upon such conversion or exercise, except in adjustment of
dividends.  If any such right, warrant, option or convertible security is not
converted or exercised prior to the expiration of the right to convert or
exercise the same, the Conversion Price shall revert to the Conversion Price in
effect immediately prior to the issuance of such right, warrant, option or
convertible security, subject only to adjustments attributable to other events
subsequently occurring which may have had the effect of causing an adjustment to
the Conversion Price in accordance with the provisions of the Section 11.04.

                                (c)           In case the Company shall
distribute to all holders of its Common Stock (including any such distribution
made in connection with a

 

37

--------------------------------------------------------------------------------


 

consolidation or merger in which the Company is the continuing corporation)
evidences of its indebtedness or assets (excluding dividends or other
distributions paid out of earned surplus) or subscription rights or warrants
(excluding those referred to in subsection (b) immediately above), the
Conversion Price shall be adjusted so that the same shall equal the price
determined by multiplying the Conversion Price in effect immediately prior to
the close of business on the date fixed for the determination of stockholders
entitled to receive such distribution by a fraction of which the numerator shall
be the current Conversion Price on the date fixed for such determination less
the then fair market value (as determined by the Board of Directors, whose
determination shall be conclusive) of the portion of the assets or evidences of
indebtedness so distributed applicable to one share of Common Stock and the
denominator shall be such current Conversion Price, such adjustment to become
effective immediately prior to the opening of business on the day following the
date fixed for the determination of stockholders entitled to receive such
distribution.

 

                                (d)           For the purpose of any computation
under subsections (b) and (c) immediately, the current Conversion Price on any
date shall be deemed to be the Conversion Price as in effect immediately prior
to the transaction giving rise to such computation, after taking into account
all previous adjustments of the Conversion Price in accordance with the
provisions of this Article Eleven.

 

                                (e)           All calculations under this
Article Eleven shall be made to the nearest cent or to the nearest one-hundredth
of a share, as the case may be.

 

                                (f)            In case of any consolidation or
merger of the Company with or into any other corporation (other than a
consolidation or merger in which the Company is the continuing corporation), or
in case of any sale or transfer of all or substantially all the assets of the
Company, the holder of each Debenture shall after such consolidation, merger,
sale or transfer have the right to convert such Debenture into the kind and
number of shares of stock and other securities and property which such holder
would have been entitled to receive upon such consolidation, merger, sale or
transfer if he had held the Common Stock issuable upon the conversion of such
Debenture immediately prior to such consolidation, merger, sale or transfer.

 

                                (g)           In the event that at any time, as
a result of an adjustment made pursuant to subsection (a) above, the holder of
any Debenture thereafter surrendered for conversion shall become entitled to
receive any securities other than shares of Common Stock, thereafter the amount
of such other securities so receivable upon conversion of any Debenture shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as   practicable to the provisions with respect to the Common Stock
contained in subsection (a) through (f), inclusive, above, and the provisions of
this Article Eleven with respect to the Common Stock shall apply on like terms
to any such other securities.

 

                                (h)           No adjustment in the Conversion
Price shall be required unless such adjustment would require a change of at
least 1% in such price;

 

38

--------------------------------------------------------------------------------


 

provided, however, that any adjustments which by reason of this subsection (h)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.

 

                Section 11.05.      Company to Give Notice of Adjustment. 
Whenever the Conversion Price is adjusted as herein provided:

 

                                (a)           the Company shall obtain a
certificate of a firm of independent public accountants selected by the Board of
Directors (who may be the regular accountants employed by the Company) setting
forth the adjusted Conversion Price and showing in reasonable detail the facts
upon which such adjustment is based, and such certificate shall forthwith be
filed at the office or agency maintained for the purpose of conversion of
Debentures pursuant to Section 4.02, and

 

                                (b)           a notice stating that the
Conversion Price has been adjusted and setting forth the adjusted Conversion
Price shall forthwith be required, and as soon as practicable after it is
required, such notice shall be mailed by the Company to the holders of the
Debentures at their last address as they shall appear upon the Debenture
register provided for in Section 5.01, provided, however, that if within ten
days after the mailing of such a notice, an additional notice is required, such
additional notice shall be deemed to be required pursuant to this clause (b) as
of the opening of business on the tenth day after such mailing and shall set
forth the Conversion Price as adjusted at such opening of business, and upon the
mailing of such additional notice no other notice need be given of any
adjustment in the Conversion Price occurring at or prior to such opening of
business and after the time that the next preceding notice given by mailing
became required.

 

                Section 11.06.      Company to Give Notice of Certain Events.  
In case:

 

                                (a)           the Company shall authorize the
distribution to all holders of its Common Stock of evidence of its indebtedness
or assets (other than dividends or other distributions paid out of earned
surplus); or

 

                                (b)           the Company shall authorize the
granting to the holders of its Common Stock of rights to subscribe for or
purchase any shares of capital stock of any class or of any other rights; or

 

                                (c)           of any reclassification of the
Common Stock of the Company (other than a subdivision or combination of its
outstanding shares of Common Stock), or of any consolidation or merger to which
the Company is a party and for which approval of any stockholders of the Company
is required, or of the sale or transfer of all or substantially all the assets
of the Company; or

 

                                (d)           of the voluntary or involuntary
dissolution, liquidation or winding up of the Company;  then the Company shall
cause to be filed at the office or agency maintained for the purpose of
conversion of Debentures pursuant

 

39

--------------------------------------------------------------------------------


 

to Section 4.02, and shall cause to be mailed, first class postage prepaid, to
the holders of Debentures at their last addresses as they shall appear upon the
Debenture register provided for in Section 5.01, at least 20 days (or 10 days in
any case specified in clause (a) or (b) above) prior to the applicable record
date hereinafter specified, a notice stating (i) the date on which a record is
to be taken for the purpose of such distribution or rights, or, if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such distribution or rights are to be determined, or (ii) the
date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of Common Stock of record shall be
entitled to exchange their Common Stock for securities or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

 

                Section 11.07.      Reservation of Common Stock.  The Company
shall at all times reserve and keep available, free from preemptive rights, out
of its authorized but unissued Common Stock, for the purpose of effecting the
conversion of Debentures, the full number of shares of Common Stock then
issuable upon the conversion of all Outstanding Debentures. For the purpose of
this Section 11.07, the full number of shares of Common Stock issuable upon the
conversion of all Outstanding Debentures shall be computed as if at the time of
computation of such number of shares of Common Stock all Outstanding Debentures
were held by a single holder. The Company covenants and agrees that, if any
shares of Common Stock required to be reserved for issuance upon conversion of
Debentures hereunder require registration with or approval of any governmental
authority under any Federal or State law, before such shares may be issued upon
such conversions, the Company will in good faith and as expeditiously as
possible endeavor to cause such shares to be so registered or approved.

 

                Section 11.08.      Taxes on Conversions.  The Company will pay
any and all documentary or transfer taxes that may be payable in respect of the
issue or delivery of shares of Common Stock on conversion of Debentures pursuant
hereto. The Company shall not, however, be required to pay any such tax which
may be payable in respect of any transfer involved in the issue or transfer and
delivery of shares of Common Stock in a name other than that of the holder of
the Debenture or Debentures to be converted, and no such issue or delivery shall
be made unless and until the person requesting such issue has paid to the
Company the amount of any such tax or has established to the satisfaction of the
Company that such tax has been paid.

 

                Section 11.09.      Absence of Preemptive Rights.  The Company
covenants that all authorized but unissued shares of Common Stock which may at
any time be reserved pursuant to Section 11.07 for issuance upon conversions of
Debentures will be free from preemptive rights and duly and validly authorized
for issuance upon such conversions; and that all shares of Common Stock which
may at any time be issued upon conversions of Debentures in accordance with the

 

40

--------------------------------------------------------------------------------


 

terms of this Debenture will upon such issuance be free from preemptive rights,
duly and validly authorized and issued, fully paid and non-assessable.

 

                Section 11.10.      Debentures Converted.  All Debentures
delivered for conversion shall be delivered to the Company to be canceled by or
at the direction of the Company, who shall dispose of the same as provided in
Section 2.05.

 

                Section 11.11.      Effect of Consolidation, Merger or Sale.  In
case of any consolidation or merger of the Company with or into any other
corporation (other than a consolidation or merger in which the Company is the
continuing corporation), or in case of any sale or transfer of all or
substantially all the assets of the Company, the corporation formed by such
consolidation or the corporation into which the Company shall have been merged
or the corporation which shall have acquired such assets, as the case may be,
shall execute and deliver to each Debentureholder a written undertaking
providing that the holder of each Debenture then outstanding shall have the
right thereafter to convert such Debenture as provided in Paragraph (f) of
Section 11.04, and that such corporation shall assume all of the other rights
and obligations of the Debenture.  The provisions of this Section 11.11 shall
similarly apply to successive consolidations, mergers, sales or transfers.

 

ARTICLE TWELVE.

 

Miscellaneous Provisions.

 

                Section 12.01.      Provisions Binding on Company’s Successors. 
All the covenants, stipulations, promises and agreements in this Debenture
contained by the Company shall bind its successors and assigns whether so
expressed or not.

 

                Section 12.02.      Debentures for Sole Benefit of Company and
Debentureholders.  Nothing in the Debentures, expressed or implied, shall give
or be construed to give to any person, firm or corporation, other than the
parties hereto and the holders of the Debentures, any legal or equitable right,
remedy or claim under or in respect of this Debenture, or under any covenant,
condition or provision herein contained; all such covenants, conditions and
provisions being for the sole benefit of the parties hereto and the holders of
the Debentures.

 

                Section 12.03.      Addresses for Notices, Etc.  Any notice or
demand which by any provision of the Debentures is required or permitted to be
given or served by the holders of Debentures on the Company may be given or
served by being deposited postage prepaid by registered or certified mail in a
post office letter box addressed (until notified of another address by the
Company) to Liquitek Enterprises, Inc., 2 Corporate Plaza, Suite 125, Newport
Beach, California  92660, Attention: Secretary.  Any notice, report or other
instrument required by any of the provisions of the Debentures to be given by
the Company to the Debentureholders shall be deemed to have been sufficiently
given for all purposes if mailed by first class mail to the Debentureholder at
the last address for such holder appearing in the Debenture register.

 

41

--------------------------------------------------------------------------------


 

                Section 12.04.      Utah Contract.  This Debenture and each
other Debenture executed and delivered by the Company shall be deemed to be a
contract made under the laws of the State of Utah and for all purposes shall be
construed in accordance with the laws of said State.

 

                Section 12.05.      Legal Holidays.  In any case where the date
of maturity of interest on or principal of or interest on the Debentures or the
date fixed for redemption of any Debenture will not be a business day, then
payment of such interest on or principal of the Debentures need not be made on
such date but may be made on the next succeeding business day with the same
force and effect as if made on such date of maturity or the date fixed for
redemption and no interest shall accrue for the period from and after such prior
date.

 

                Section 12.06.      No Security Interest Created.  Nothing in
the Debentures, expressed or implied, shall be construed to constitute a
security interest under the Uniform Commercial Code or similar legislation, as
now or hereafter enacted and in effect, in any jurisdiction where property of
the Company or its Subsidiaries is located.

 

                Section 12.07.      Table of Contents, Headings, Etc.  The table
of contents and the titles and headings of the articles and sections of the
Debentures have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

 

                IN WITNESS WHEREOF, Liquitek Enterprises, Inc. has caused this
Debenture to be signed and acknowledged by its President, or a Vice President,
and its corporate seal to be affixed hereunto, and the same to be attested by
its Secretary or an Assistant Secretary, as of the day and year first written
above.

 

 

 

 

LIQUITEK

ENTERPRISES, INC.

 

 

 

 

 

a Nevada corporation

 

 

 

 

By:

 

 

 

 

John W. Nagel, President

 

 

 

 

 

 

Attest:

 

 

 

 

Bruce H. Haglund, Secretary

 

 

 

42

--------------------------------------------------------------------------------